DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final Office Action in response to amendment filed on June 8, 2022. Claims 2, 3, 15, 16, 19, 24, 25, and 41-44 are amended, and claim 8 is cancelled. Claims 2, 3, 7, 10, 13-16, 19-22, 24, 25, and 40-44 are presently pending and examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Due to Applicant’s amendment of the claims, the rejections are modified from the rejection as set forth in the Office action mailed February 10, 2022 as applied to claims 2-3, 7, 10, 13-16, 21-22, 24-25, and 40-44. Applicant’s arguments filed on June 8, 2022, have been fully considered but they are not persuasive.


Claims 2-3, 7, 10, 13-16, 21-22, 24-25, and 40-44, are rejected under 35 U.S.C. 103 as being unpatentable over Marraccini et al. (Patent US7238858B2, Jul. 3, 2007) in view of  Liu et al. (Molecular plant 10.3 (2017): 530-532; Published: January 13, 2017).
Claim 2 is drawn to a method of increasing extractability of solids from coffee beans, the method comprising DNA editing a nucleic acid sequence encoding alpha-D-galactosidase in a coffee plant cell to result in a loss of function mutation in the alpha-D-galactosidase and regenerating a plant from said plant cell; wherein the coffee plant is of the species Coffea canephora, and wherein the alpha-D-galactosidase gene is selected from the group consisting of Cc11_g00330, Cc02_g05490 and Cc04_g14280.  
Regarding claim 2, Marraccini teaches method for increasing the solubility of coffee particles by reducing the endogenous level of C-D-galactosidase activity. (Col. 2, Summary of the Invention), in which coffee plant cell is genetically modified to have reduced endogenous levels of alpha-Dgalactosidase mRNA (Claim 1). Marraccini also teaches that the reduction of alpha-D-galactosidase activity may be achieved by methods of mutation and selection using the techniques available in the art.  (Clo. 2, line 38, etc.) Marraccini also teaches regenerating the modified plant cell into a coffee plant (Col. 3, line 47, for example).
Regarding claim 3, Marraccini teaches harvesting and analyzing the beans (fruits, grains, Col. 3, for example).
Regarding claim 7, Marraccini teaches modification by substitution, deletion and/or insertion of the nucleotides (Col. 3, line 63).
Regarding claim 8, Marraccini teaches coffee plant from a species Coffea arabica or Coffea canephora. (Col. 4, line 33, for example).
Regarding claim 10, Marraccini teaches the DNA construct encoding the modifying agent. (supra).
Claim 41 is directed to a nucleic acid construct comprising a nucleic acid sequence encoding a DNA editing agent directed at coffee alpha-D-galactosidase being operably linked to a plant promoter; wherein the alpha-D-galactosidase gene is Cc11_g00330, Cc02-g05490, or Cc04-g14280. Claim 43 is directed to a coffee plant, or a plant part thereof, comprising a genome comprising a loss of function mutation in a nucleic acid sequence encoding alpha-D- galactosidase, wherein the plant is non-transgenic; wherein the alpha-D-galactosidase gene is Cc11_g00330, Cc02-g05490, or Cc04-g14280.
Regarding claims 41 and 43, Marraccini teaches the nucleic acid construct operably linked to a promoter (Claims 1 and 3); and the coffer plant or part thereof comprising the reduction in alpha-D- galactosidase (supra).
Regarding claims 15-16, 24-25, 42, and 44, Marraccini teaches alpha-D-galactosidase gene isolated from C. arabica (SEQ ID NO: 1), which is 98.9% identical with the instant SEQ ID NO: 4 (which is from C. canephora). Marraccini teaches alpha-D-galactosidase cDNA cloned from C. canephora (Col. 4, line 33, and Col. 5, line 10, for example). Therefore, Marraccini teaches, although without listing the sequence, the alpha-D-galactosidase cDNA cloned from C. canephora which includes the instant SEQ ID NO: 4.
Alternatively, although Marraccini does not explicitly display the alpha-D-galactosidase genes from C. canephora named as Cc11_g00330, Cc02_g05490 and Cc04_g14280, it would have been prima facie obvious and within the scope of ordinary skill in the art for the ordinary artisan to obtain these genes. This is because Marraccini teaches cloning the alpha-D-galactosidase cDNAs from both C. arabica and C. canephora species; the actual analysis of the alpha-D-galactosidase cDNA cloned from C. canephora (which showed that its translation product is very homologous (similarity >99%) to the protein found in C. arabica; col. 4-5).
Regarding claims listed above, and claims 13-14, claim 40, Marraccini does not teach non-transgenic plants, or genome editing using meganucleases, Zinc finger nucleases (ZFNs), transcription-activator like effector nucleases (TALENs) or CRISPR-Cas, or more specifically CRISPR-Cas. Regarding claims 21-22, Marraccini does not teach the specific targeting sequences within SEQ ID NO: 4, as in the instantly recited SEQ ID NO: 10-11 and 37 which are sequence segments of SEQ ID NO: 4 (see sequence alignment below).
However, CRISPR-Cas mediated genome editing tools and methods have been available in the art at the time of the invention. For example, Liu teaches CRISPR-Cas9 system as a versatile molecular tool for genome editing (p. 530, left, first paragraph), and tools for designing any specific sgRNA to target any gene of interest in plant species such as Coffea canephora (p. 530, right, second paragraph; and p. 531, Fig. 1; etc.).
Therefore, it would have been prima facie obvious and within the scope of a person having skilled in the art at the time of the invention to apply the teachings of Liu regarding the tools and methods of directed mutagenesis to knock out the alpha-D-galactosidase in a coffee plant as desired by Marraccini, and arrived at the instantly claimed inventions. It would have been prima facie obvious for the PHOSITA to arrive at any polynucleotides, i.e. sgRNA, such as those comprising any of SEQ ID NO: 10-11 or 37 targeting the alpha-D-galactosidase gene represented by SEQ ID NO: 4 (which is taught in SEQ ID NO: 1 of Marraccini). The PHOISTA would have been motivated to apply the CRIPSR/Cas mediated gene editing to the silencing of the alpha-D-galactosidase in a coffee plant, given the teachings of Marraccini regarding the mutagenesis of the alpha-D-galactosidase in a coffee plant in order to improve the solubility of coffee particles, and the advantage and benefit of CRISPR/Cas in specifically targeting any gene of interest with known sequences as taught by Liu. The PHOSITA would have had reasonable expectation of success given the teachings of Liu in providing tools and methods for designing specific CRISPR/Cas systems for Coffea canephora, and the teachings and success of Marraccini in improving solubility via silencing the alpha-D-galactosidase in a coffee plant, and delivering of foreign DNA into a coffee plant cell and regenerating a coffee plant.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
SEQ ID NO: 4 compared with alpha-D-galactosidase gene isolated from C. arabica (SEQ ID NO: 1) in Marraccini.
; Sequence 1, Application US/10804096A
; Patent No. 7238858
; GENERAL INFORMATION:
;  APPLICANT: Societe Des Produits Nestle S.A.
;  TITLE OF INVENTION: COFFEE PLANT WITH REDUCED ALPHA-D-GALACTOSIDASE ACTIVITY
;  FILE REFERENCE: 88265-6868
;  CURRENT APPLICATION NUMBER: US/10/804,096A
;  CURRENT FILING DATE:  2004-03-19
;  PRIOR APPLICATION NUMBER: PCT/US02/09148
;  PRIOR FILING DATE: 2002-08-15
;  NUMBER OF SEQ ID NOS: 21
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 1
;   LENGTH: 1442
;   TYPE: DNA
;   ORGANISM: coffee arabica
US-10-804-096A-1

  Query Match             98.2%;  Score 1116.2;  DB 13;  Length 1442;
  Best Local Similarity   98.9%;  
  Matches 1124;  Conservative    0;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 ATGGTGAAGTCTCCAGGAACCGAGGATTACACTCGCAGGAGCCTTTTAGCAAATGGGCTT 60
              |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Db        177 ATGGTGAAGTCTCCAGGAACAGAGGATTACACTCGCAGGAGCCTTTTAGCAAATGGGCTT 236

Qy         61 GGTCTAACACCTCCGATGGGGTGGAACAGCTGGAATCATTTCCGTTGTAATCTTGATGAG 120
              ||||||||||| |||||||||||||||||||||||||||||| |||||||||||||||||
Db        237 GGTCTAACACCACCGATGGGGTGGAACAGCTGGAATCATTTCAGTTGTAATCTTGATGAG 296

Qy        121 AAATTGATCAGGGAAACAGCCGATGCAATGGTATCAAAGGGGCTTGCTGCACTGGGATAT 180
              ||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||
Db        297 AAATTGATCAGGGAAACAGCCGATGCAATGGCATCAAAGGGGCTTGCTGCACTGGGATAT 356

Qy        181 AAGTACATCAATCTTGATGACTGTTGGGCAGAACTTAACAGAGATTCACAGGGGAATTTG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        357 AAGTACATCAATCTTGATGACTGTTGGGCAGAACTTAACAGAGATTCACAGGGGAATTTG 416

Qy        241 GTTCCTAAAGGTTCAACATTCCCATCAGGGATCAAAGCCTTAGCGGATTATGTTCACAGC 300
              |||||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db        417 GTTCCTAAAGGTTCAACATTCCCATCAGGGATCAAAGCCTTAGCAGATTATGTTCACAGC 476

Qy        301 AAAGGCCTAAAGCTTGGAATTTACTCTGATGCGGGAACTCAGACATGTAGTAAAACTATG 360
              |||||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        477 AAAGGCCTAAAGCTTGGAATTTACTCTGATGCTGGAACTCAGACATGTAGTAAAACTATG 536

Qy        361 CCAGGTTCATTAGGACACGAAGAACAAGATGCCAAAACCTTTGCTTCATGGGGGGTAGAT 420
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db        537 CCAGGTTCATTAGGACACGAAGAACAAGATGCCAAAACCTTTGCTTCATGGGGGGTTGAT 596

Qy        421 TACTTAAAGTATGACAACTGTAACAACAACAACATAAGCCCCAAGGAAAGGTATCCAATC 480
              |||||||||||||||||||||||| |||||||||||||||||||||||||||||||||||
Db        597 TACTTAAAGTATGACAACTGTAACGACAACAACATAAGCCCCAAGGAAAGGTATCCAATC 656

Qy        481 ATGAGTAAAGCATTGTTGAACTCTGGAAGGTCCATATTTTTCTCTCTATGTGAATGGGGA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        657 ATGAGTAAAGCATTGTTGAACTCTGGAAGGTCCATATTTTTCTCTCTATGTGAATGGGGA 716

Qy        541 GAGGAAGATCCAGCAACATGGGCAAAAGAAGTTGGAAACAGTTGGAGAACCACTGGAGAT 600
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        717 GATGAAGATCCAGCAACATGGGCAAAAGAAGTTGGAAACAGTTGGAGAACCACTGGAGAT 776

Qy        601 ATAGATGACAGTTGGAGTAGCATGACTTCTCGGGCAGATATGAACGACAAATGGGCATCT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        777 ATAGATGACAGTTGGAGTAGCATGACTTCTCGGGCAGATATGAACGACAAATGGGCATCT 836

Qy        661 TATGCTGGTCCCGGTGGATGGAATGATCCTGACATGTTGGAGGTGGGAAATGGAGGCATG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        837 TATGCTGGTCCCGGTGGATGGAATGATCCTGACATGTTGGAGGTGGGAAATGGAGGCATG 896

Qy        721 ACTACAACGGAATATCGATCCCATTTCAGCATTTGGGCATTAGCAAAAGCACCTCTACTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        897 ACTACAACGGAATATCGATCCCATTTCAGCATTTGGGCATTAGCAAAAGCACCTCTACTG 956

Qy        781 ATTGGCTGTGACATTCGATCCATGGACGGTGCGACTTTCCAACTGCTAAGCAATGCGGAA 840
              ||||||||||||||||||||||| ||||||||||||||||||||| ||||||||||||||
Db        957 ATTGGCTGTGACATTCGATCCATTGACGGTGCGACTTTCCAACTGTTAAGCAATGCGGAA 1016

Qy        841 GTTATTGCGGTTAACCAAGATAAACTTGGCGTTCAAGGGAACAAGGTTAAGACTTACGGA 900
              ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||
Db       1017 GTTATTGCGGTTAACCAAGATAAACTTGGCGTTCAAGGGAAAAAGGTTAAGACTTACGGA 1076

Qy        901 GATTTGGAGGTTTGGGCTGGACCTCTTAGTGGAAAGAGAGTAGCTGTCGCTTTGTGGAAT 960
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||
Db       1077 GATTTGGAGGTGTGGGCTGGACCTCTTAGTGGAAAGAGAGTAGCTGTCGCTTTGTGGAAT 1136

Qy        961 AGAGGATCTTCCACGGCTACTATTACCGCGTATTGGTCCGACGTAGGCCTCCCGTCCACG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1137 AGAGGATCTTCCACGGCTACTATTACCGCGTATTGGTCCGACGTAGGCCTCCCGTCCACG 1196

Qy       1021 GCAGTGGTTAATGCACGAGACTTATGGGCGCATTCAACCGAAAAATCAGTCAAAGGACAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1197 GCAGTGGTTAATGCACGAGACTTATGGGCGCATTCAACCGAAAAATCAGTCAAAGGACAA 1256

Qy       1081 ATCTCAGCTGCAGTAGATGCCCACGATTCGAAAATGTATGTCCTAACCCCACAGTGA 1137
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1257 ATCTCAGCTGCAGTAGATGCCCACGATTCGAAAATGTATGTCCTAACCCCACAGTGA 1313


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marraccini et al. (Patent US7238858B2, Jul. 3, 2007) in view of  Liu et al. (Molecular plant 10.3 (2017): 530-532) as applied to claim 2 as discussed above, and further in view of Li, et al. (Nature plants 2.10 (2016): 1-6).
Claim 2 and the teachings of Marraccini and Liu are discussed supra. 
Claim 19 is drawn to the method of claim 2, wherein said DNA editing agent is directed at nucleic acid coordinates within exon 1, 2, 3, 4 and/or 5 of a nucleic acid sequence encoding said alpha-D-galactosidase.
As discussed above, the combined teachings of Marraccini and Liu read on the claimed method of gene editing of coffee alpha-D-galactosidase. However, Marraccini and Liu do not explicitly teach targeting the intron sequences.
Li teaches efficient intron-mediated site-specific gene replacement and insertion approaches that generate mutations using CRISPR/Cas system in a plant cell (Abstract). 
Therefore, it would have been prima facie obvious and within the scope of a PHOSITA at the time of the invention to apply the teachings of Li regarding intron targeting to the coffee genome editing taught by Marraccini in view of Liu, and arrived at the instantly claimed inventions.  The PHOISTA would have been motivated to apply the intron targeting taught by Li with the CRIPSR/Cas mediated gene editing of the alpha-D-galactosidase in a coffee plant, given the teachings of Li regarding the advantage and benefit of intron targeting using CRISPR/Cas in a plant cell. The PHOSITA would have had reasonable expectation of success given the teachings and success of Li.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marraccini et al. (Patent US7238858B2, Jul. 3, 2007) in view of  Liu et al. (Molecular plant 10.3 (2017): 530-532) as applied to claim 2 as discussed above, and further in view of Lin, et al. (Theoretical and applied genetics 112.1 (2005): 114-130).
Claim 2 and the teachings of Marraccini and Liu are discussed supra. 
Claims 20 and 22 concerns the specific targeting sequences of SEQ ID NO: 38-41.
As discussed above, the combined teachings of Marraccini and Liu read on the claimed method of gene editing of coffee alpha-D-galactosidase. However, Marraccini and Liu do not explicitly teach the targeting sequence comprising any of SEQ ID NO: 38-41.
It is noted that SEQ ID NO: 38-41 are sequences corresponding to alpha-D-galactosidase genes of Coffea canephora, within the instantly listed SEQ ID NO: 2 or 3.
Lin teaches nucleotide sequences (expressed sequence tags, ESTs) of Coffea canephora, in which the sequences of alpha-D-galactosidase are easily recognized by persons skilled in the art. For example, see sequence alignment of SEQ ID NO: 2 with EST DV702721 (below).
Therefore, it would have been prima facie obvious and within the scope of a PHOSITA at the time of the invention to apply the method of mutagenizing alpha-D-galactosidase genes of Coffea canephora by coffee genome editing with CRISPR/Cas system as taught by Marraccini in view of Liu, to any or all of the alpha-D-galactosidase genes of Coffea canephora with the assistance of Lin, and arrived at the instantly claimed inventions. It would have been prima facie obvious for the PHOSITA to arrive at any polynucleotides, i.e. sgRNA, such as those comprising any of SEQ ID NO: 38 or 40 targeting the alpha-D-galactosidase gene represented by SEQ ID NO: 2.  The PHOISTA would have been motivated to apply the CRIPSR/Cas mediated gene editing of the alpha-D-galactosidase in a coffee plant with any or all of the alpha-D-galactosidase genes of Coffea canephora, given the teachings of Marraccini. The PHOSITA would have had reasonable expectation of success given the sequences taught by Lin.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

RESULT 1
DV702721
LOCUS       DV702721                 887 bp    mRNA    linear   EST 21-FEB-2011
DEFINITION  CGN-49152 Seed of Late Development Stage Coffea canephora cDNA
            clone cccs46w25h23 5', mRNA sequence.
ACCESSION   DV702721
VERSION     DV702721.1
DBLINK      BioSample: SAMN00177320
KEYWORDS    EST.
SOURCE      Coffea canephora
  ORGANISM  Coffea canephora
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Gentianales; Rubiaceae;
            Ixoroideae; Gardenieae complex; Bertiereae - Coffeeae clade;
            Coffeeae; Coffea.
REFERENCE   1  (bases 1 to 887)
  AUTHORS   Lin,C., Mueller,L.A., McCarthy,J., Crouzillat,D., Petiard,V. and
            Tanksley,S.D.
  TITLE     Coffee and tomato share common gene repertoires as revealed by deep
            sequencing of seed and cherry transcripts
  JOURNAL   Theor. Appl. Genet. 112 (1), 114-130 (2005)
   PUBMED   16273343
COMMENT     Contact: Steven D. Tanksley
            Department of Plant Breeding
            Cornell University
            248 Emerson Hall, Ithaca, NY 14853
            Tel: 607 255 1673
            Fax: 607 255 6683
            Email: sdt4@cornell.edu
            The sequence provided is trimmed of vector and low quality regions.
            Full sequence and original trace file are available from the Sol
            Genome Network website (http://www.sgn.cornell.edu)
            Plate: 25  row: h  column: 23
            Seq primer: M13R.
FEATURES             Location/Qualifiers
     source          1..887
                     /organism="Coffea canephora"
                     /mol_type="mRNA"
                     /db_xref="taxon:49390"
                     /clone="cccs46w25h23"
                     /tissue_type="endorsperm and perisperm"
                     /clone_lib="SAMN00177320 Seed of Late Development Stage"
                     /dev_stage="42-46 weeks after pollination, late seed
                     development stage"
                     /note="Vector: pBSSK-; Site_1: ECoRI; Site_2: XhoI"

  Query Match             63.4%;  Score 830.8;  DB 70;  Length 887;
  Best Local Similarity   99.1%;  
  Matches  846;  Conservative    0;  Mismatches    7;  Indels    1;  Gaps    1;

Qy        245 GGTGGAATAGCTGGAATCACTTTGCCTGCAACGTTAGCGAGGAACTTATCAAAGAAACGG 304
              ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||
Db         35 GGTGGAATAGCTGGAATCACTTTGCCTGCAACGTTAGCGAGAAACTTATCAAAGAAACGG 94

Qy        305 CTGATGCACTGGTTTCAACTGGCCTGTCCAAGCTTGGATATCAATATGTGAACATAGATG 364
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         95 CTGATGCACTGGTTTCAACTGGCCTGTCCAAGCTTGGATATCAATATGTGAACATAGATG 154

Qy        365 ATTGCTGGGCAGAAATTAACCGTGATGACAAGGGAAATCTAGTGCCTAAGAAGTCTACTT 424
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        155 ATTGCTGGGCAGAAATTAACCGTGATGACAAGGGAAATCTAGTGCCTAAGAAGTCTACAT 214

Qy        425 TTCCTTCGGGCATGAAAGCCCTTGCAGACTATATCCACAGCAAGGGACTCAAGTTGGGAA 484
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        215 TTCCTTCGGGCATGAAAGCCCTTGCAGACTATATCCACAGCAAGGGACTCAAGTTGGGAA 274

Qy        485 TCTACTCGGATGCAGGGTATTATACTTGTAGCAAGAAAATGCCAGGTTCTCTTGGTTACG 544
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        275 TCTACTCGGATGCAGGGTATTATACTTGTAGCAAGAAAATGCCAGGTTCTCTTGGTTACG 334

Qy        545 AGGAAAAGGATGCAAAGGCCTTTGCATCATGGGGTATAGATTATCTCAAGTATGATAACT 604
              |||||||||||||||||  |||||||||||||||||||||||||||||||||||||||||
Db        335 AGGAAAAGGATGCAAAGAGCTTTGCATCATGGGGTATAGATTATCTCAAGTATGATAACT 394

Qy        605 GCAACACCGATGGCTCGAAGCCAGTCGAGAGATATCCTGTAATGACCCATGCCCTGATGA 664
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        395 GCAACACCGATGGCTCGAAGCCAGTCGAGAGATATCCTGTAATGACCCATGCCCTGATGA 454

Qy        665 AAGCTGGCCGTCCTATATACTTCTCGCTGTGTGAATGGGGAGATATGCACCCTGCTCTAT 724
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        455 AAGCTGGCCGTCCTATATACTTCTCGCTGTGTGAATGGGGAGATATGCACCCTGCTCTAT 514

Qy        725 GGGGAGGAAACTTAGGCAATAGCTGGAGAACCACAAATGATATAAGTGATACTTGGGACA 784
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        515 GGGGAGGAAACTTAGGCAATAGCTGGAGAACCACAAATGATATAAGTGATACTTGGGACA 574

Qy        785 GCATGGTCTCCAGAGCAGACGAGAATGAAGTATATGCAGAATATGCAAGGCCAGGCGGCT 844
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        575 GCATGGTCTCCAGAGCAGACGAGAATGAAGTATATGCAGAATATGCAAGGCCAGGCGGCT 634

Qy        845 GGAACGATCCTGACATGCTTGAGGTGGGAAATGGAGGAATGACAAAAAATGAATATATTG 904
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        635 GGAACGATCCTGACATGCTTGAGGTGGGAAATGGAGGAATGACAAAAAATGAATATATTG 694

Qy        905 TCCACTTCAGTATTTGGGCTATTTCCAAGGCTCCCCTTCTGATTGGCTGTGACGTAAATA 964
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        695 TCCACTTCAGTATTTGGGCTATTTCCAAGGCTCCCCTTCTGATTGGCTGTGACGTAAATA 754

Qy        965 ATATAACAAAAGAGACAATGGAAATTCTTGGCAACGAAGAGGTTATTGCAGTTAACCAAG 1024
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        755 ATATAACAAAAGAGACAATGGAAATTCTTGGCAACGAAGAGGTTATTGCAGTTAACCAAG 814

Qy       1025 ATAAGTTTGGTGTTCAAGCTAAAAAGGTCCGAATGCTGGGTGATTTGGAGGTATGGGCTG 1084
              |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Db        815 ATAAGTTTGGTGTTCAAGCT-AAAAGGTCCGAATGCTGGGTGATTTGGAGGTATGGGCTG 873

Qy       1085 GGCCACTTTCGGAT 1098
              | |||||||  |||
Db        874 GCCCACTTTTCGAT 887


Response to Applicant’s Remarks:
Applicant argued that, the amended independent claims 2, 41, and 43 recite the limitation "wherein the alpha-D-galactosidase gene is selected from the group consisting of Cc11_g00330, Cc02_g05490, and Cc04_g14280" of the species Coffea canephora; therefor neither Marracini  nor Liu disclose the genes Cc11_g00330, Cc02_g05490, and Cc04_g14280. Applicant argued that, one of skill in the art would not have a reasonable expectation of success in arriving at the pending claims on the basis of the cited references.
This argument has been fully considered but not deemed persuasive.
As discussed above, Marraccini teaches alpha-D-galactosidase cDNA cloned from C. canephora (Col. 4, line 33, and Col. 5, line 10, for example). Therefore, Marraccini teaches, although without listing the sequence or the arbitrary names Cc11_g00330, Cc02_g05490, and Cc04_g14280, the alpha-D-galactosidase cDNA cloned from C. canephora which includes the instant SEQ ID NO: 2-4.
Alternatively, although Marraccini does not explicitly display the alpha-D-galactosidase genes from C. canephora named as Cc11_g00330, Cc02_g05490 and Cc04_g14280, it would have been prima facie obvious and within the scope of ordinary skill in the art for the ordinary artisan to obtain these genes. This is because Marraccini teaches cloning the alpha-D-galactosidase cDNAs from both C. arabica and C. canephora species; the actual analysis of the alpha-D-galactosidase cDNA cloned from C. canephora (which showed that its translation product is very homologous (similarity >99%) to the protein found in C. arabica; col. 4-5).
Moreover, as Applicant admitted, the alpha D galactosidase genes within the genome of C. canephora could be readily identified by blastn using as query the sequence with accession number AJ887712.1 submitted and described by Marraccini. As Applicant pointed out, all 3 genes were retrieved that correspond to the alpha D galactosidase in the published genome of C. canephora (p. 50, Example 2; SEQ ID NOs: 2-4). This demonstrated the level of skill and teachings from the prior art in combination sufficiently enables the ordinary artisan to have a reasonable expectation of success in arriving at the claims with the amended limitations. 
In contrast, Applicant has not provided evidential support for the argument why it would have been beyond the reach of the ordinary skill to arrive at the 3 alpha-D-galactosidase genes of the species Coffea canephora.
Applicant further argued that a skilled person would not readily have applied a genome editing approach to suppress alpha-D-galactosidase activity in coffee, for allegedly lacking a reasonable expectation of success that the DNA editing technology, disclosed in limited form in Liu et al., could be applied to coffee. However, Applicant has not provided any evidence supporting the argument, other than the assertion that by the priority date, no successful gene editing had been shown in coffee to Applicant's knowledge. 
The “failure by others”, as alleged, is weighted by considering all objective evidence. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness. The guidance has been stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). “Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows:
(A) Determining the scope and content of the prior art;
(B) Ascertaining the differences between the claimed invention and the prior art; and
(C) Resolving the level of ordinary skill in the pertinent art.” (MPEP, 2141.II).
As discussed above in the rejection, the scope and content of the prior art and the differences between the claimed invention and the prior art have been determined and ascertained. It has been shown that the level of ordinary skill in the art enables the cloning of the coffee genes, designing gRNAs specific for the genes to be edited by CRISPR/CAS9; thereby arriving at the instantly claimed invention.  
Accordingly, Applicant is invited to provide evidence or argument to demonstrate that:
(A) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);
(B) the elements in combination do not merely perform the function that each element performs separately; or
(C) the results of the claimed combination were unexpected. (MPEP, 2141.V)
Lastly, it should be noted that lack of published success does not equal failed attempts, or that such success is beyond the reach of ordinary artisan. Applicant has not, as a fact, provided evidence of “failure by others”. Therefore, argument has been fully considered but not deemed persuasive. 
Regarding claim 19, Applicant argued that that Li specifically promotes intron targeting, and appears to teach away from the invention of pending claim 19 in suggesting that introns are targeted. It is noted that while Li utilized gRNAs that bind to intron sequences, the resulted alterations of the edited gene do include altered exons, hence “target exons” (for example, p. 2, “using pairs of sgRNAs targeting sites in the introns adjacent to the targeted exon.”). Claim 19 is broadly interpreted along the same vein, to encompass the embodiments in which regardless where the gRNAS are binding, the exons are affected, hence “targeted”.
Regarding claims 20 and 22, Applicant argued that the Examiner has not established a prima facie case of obviousness because “the selection of sgRNA sequences is not straightforward and is of great importance”.
This argument has been fully considered but not deemed persuasive. It is noted that Applicant has not provided analysis—or evidence, why the selection of sgRNA sequences is beyond the level of ordinary skill, or that any of SEQ ID NOS: 9-11 and 37-41 has unexpected advantage over other choices of sgRNAs,
Therefore, the rejections are maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663